Order entered April 1, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01319-CR
                              No. 05-19-01320-CR

                   XAVIOR DEVON COLLIER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 6
                           Dallas County, Texas
             Trial Court Cause Nos. F18-58981-X & F18-58982-X

                                    ORDER

      Before the court is appellant’s March 30, 2020 pro se written objection to

the copy of the appellate record provided by counsel for preparation of his pro se

response to counsel’s Anders brief. Appellant contends he should not have to file

his pro se response at this time because counsel has not provided him with a copy

of the clerk’s record in cause no. 05-19-01319-CR.
      By order entered March 17, 2020, the court granted appellant an extension

until May 1, 2020 to file his pro se response and ordered counsel to determine

whether appellant has received a complete copy of the clerk’s record in cause

number 05-19-01319-CR, to send him any omitted portions, and to file a letter

describing what actions she has taken to investigate and resolve, if necessary,

appellant’s complaint regarding omissions in the clerk’s record.

      Because the court has already granted appellant relief, we DENY AS

MOOT appellant’s current objection to the appellate record.

      We DIRECT the Clerk of the Court to transmit a copy of this order to

appellate counsel Sharita Blacknall and to counsel for the State. We FURTHER

DIRECT the Clerk of the Court to mail a copy of this order to Xavior Devon

Collier; TDCJ# 02280105; Gist Unit; 3295 FM 3514; Beaumont, Texas 77705.


                                              /s/   CORY L. CARLYLE
                                                    JUSTICE




                                        –2–